Exhibit 10.75

LOGO [g21873g83t22.jpg]

April 29, 2008

Andre Dahan

Comverse Technology, Inc.

810 Seventh Avenue

35th Floor

New York, NY 10019

 

  Re: Amendment to the Deferred Stock Unit Award Agreement (the “Deferred Stock
Award Agreement”) dated as of April 30, 2007 between Comverse Technology, Inc.
(the “Company”) and Andre Dahan

Dear Andre:

The Compensation Committee of the Company’s Board of Directors has authorized
two amendments to the terms of the Deferred Stock Award Agreement. Upon your
execution of this letter amendment below, the Deferred Stock Award Agreement is
hereby amended as provided below:

1. Section 3(d) of the Deferred Stock Award Agreement is deleted in its entirety
and replaced with the following new Section 3(d) which shall read as follows:

“(d) Resignation/Death/Disability. Subject to the terms of Grantee’s Employment
Agreement with the Company, dated April 10, 2007, as amended, in the event of
Service Termination resulting from the Grantee’s voluntary resignation, death or
Disability, all unvested Granted Units subject to this award shall be
immediately forfeited as of the Termination Date.”

2. Section 4(a) of the Deferred Stock Award Agreement is amended by adding the
following as the last sentence of Section 4(a):

“Notwithstanding anything to the contrary contained in this Section 4(a), and
subject to Section 4(b), the number of shares of Common Stock deliverable to the
Grantee in respect of any Granted Units which vest in calendar year 2008 shall
be deliverable to the Grantee on the first date within the “short-term deferral
period” (as defined in Treasury Reg. §1.409A-l(b)(4)) on which there is an
Effective Registration (as defined below) in place, but in no event later than
March 15, 2009; provided, however, that in the event of the Grantee’s Service
Termination in accordance with Section 3(b) prior to March 15, 2009 and there is
no Effective Registration in place, the number of shares of Common Stock in
respect of any Granted Units which are vested as of the Termination Date shall
be delivered to the Grantee on the Termination Date, less a number of shares of
Common Stock with an aggregate value sufficient to cover any applicable
Withholding Tax, with the shares of Common Stock valued using the closing price
of the Common Stock on the Termination Date. For purposes of this Section 4,
“Effective Registration” shall mean



--------------------------------------------------------------------------------

the registration of the shares of Common Stock granted to the Grantee hereunder
pursuant to an effective registration statement on Form S-8 or any successor
form under the Securities Act of 1933, as amended, and no restrictions under
applicable law apply to the resale of such shares of Common Stock at the time of
delivery of such shares of Common Stock.”

Except as expressly herein amended, the terms and conditions of the Deferred
Stock Award Agreement shall remain in full force and effect.

 

COMVERSE TECHNOLOGY, INC. By:   /s/ Cynthia L. Shereda Name:   Cynthia L.
Shereda Title:   Executive Vice President, General Counsel and Corporate
Secretary

 

Accepted and Agreed as of April 29, 2008: /s/ Andre Dahan Andre Dahan

 

2